EXHIBIT 10.6

ENERGY PARTNERS, LTD.

2009 LONG TERM INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

This AGREEMENT (the “Agreement”) is made as of [Date of Grant] (the “Date of
Grant”) by and between Energy Partners, Ltd., a Delaware corporation (the
“Corporation”), and [Grantee Name] (the “Grantee”). Capitalized terms used
herein but not defined will have the meanings assigned to those terms in the
Plan.

1. Grant of Restricted Stock. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Energy Partners Ltd. 2009
Long Term Incentive Plan (the “Plan”), the Corporation hereby grants to the
Grantee as of the Date of Grant [Number of Shares] shares of Restricted Stock.
The Restricted Stock will be fully paid and nonassessable and will be
represented by a certificate registered in the name of the Grantee and bearing a
legend referring to the restrictions hereinafter set forth.

2. Restrictions on Transfer of Restricted Stock. Except as otherwise determined
by the Committee, the shares of Restricted Stock may not be transferred, sold,
pledged, exchanged, assigned or otherwise encumbered or disposed of by the
Grantee, except to the Corporation; provided, however, that the Grantee’s
interest in the Restricted Stock may be transferred at any time by will or the
laws of descent and distribution. Any purported transfer, encumbrance or other
disposition of the Restricted Stock that is in violation of this Section 2 will
be null and void, and the other party to any such purported transaction will not
obtain any rights to or interest in the Restricted Stock.

3. Vesting of Restricted Stock.

(a) Unless the Grantee’s employment with the Corporation is terminated for a
Cause or upon the Grantee’s resignation for Good Reason, the Restricted Stock
will become nonforfeitable in accordance with the following schedule:

(i)     % of the shares will be nonforfeitable on or after the one-year
anniversary of the Date of Grant,

(ii)     % of the shares will be nonforfeitable on or after the two-year
anniversary of the Date of Grant;

(iii)     % of the shares will be nonforfeitable on or after the three-year
anniversary of the Date of Grant, and

(iv)     % of the share will be nonforfeitable on or after the four-year
anniversary of the Date of Grant;

subject to the Grantee remaining continuously employed by the Corporation or a
Subsidiary up to and through each such vesting date.



--------------------------------------------------------------------------------

For purposes of this Agreement, “Cause” and “Good Reason” are as defined in the
employment agreement between the Grantee and the Corporation or a Subsidiary
(the “Employment Agreement”) or, if no Employment Agreement was entered into,
“Cause” means (a) the Grantee’s indictment or conviction of (or plea of guilty
or nolo contendre to) an offense of fraud or moral turpitude or any other
offense that adversely affects the Corporation’s prospects or reputation or the
Grantee’s ability to perform his or her obligations or duties, (b) the Grantee’s
intentional and continuing failure to substantially perform his or her duties
(other than due to incapacity caused by physical or mental illness), (c) the
Grantee’s willful or repeated misconduct, incompetence or gross negligence in
the performance of his or her duties, or any act of misappropriation,
embezzlement, intentional fraud or similar conduct involving the Corporation or
any of its affiliates, (d) the Grantee’s breach of any reasonable written policy
established by the Corporation, which breach, if curable, is not cured within 15
days after written notice thereof is delivered to the Grantee, (e) the Grantee’s
commission of intentional wrongful damage to the property of the Corporation or
a Subsidiary or the intentional wrongful disclosure of secret processes or
confidential information of the Corporation or a Subsidiary, (f) the Grantee’s
engaging in illegal drug use or alcohol abuse on company premises or while
carrying out company business, or (g) the Grantee’s engaging in conduct exposing
the Corporation to actual or potential liability for unlawful discrimination
toward a customer, employee, contractor or potential employee, and “Good Reason”
means (x) a substantial and adverse diminution in the Grantee’s duties or
reporting responsibilities, (y) the failure of the Corporation to pay or cause
to be paid the Grantee’s salary or other amounts due, which failure to pay is
not cured within 20 days after written notice of such failure to pay is
delivered to the Corporation by the Grantee, or (z) a relocation of the
Grantee’s principal place of employment by more than 75 miles from the
Corporation’s current location (except for reasonable amounts of required travel
by the Grantee on the Corporation’s business), if the Corporation does not
reimburse the Grantee’s reasonable and actual relocation expenses.

(b) Notwithstanding the provisions of Section 3(a), all of the shares of
Restricted Stock will immediately become nonforfeitable in the event of
(i) Grantee’s resignation for Good Reason, (ii) a Change of Control while the
Grantee is employed by the Corporation or (iii) the Grantee’s death or
Disability (as defined in the Employment Agreement or, if none, as determined
solely and exclusively by the Committee) while in the employ of the Corporation.
For purposes of this Agreement, “Change of Control” means the occurrence of any
of the following events:

(x) the Corporation is merged, consolidated or reorganized into or with another
corporation or other legal person, and as a result of such merger, consolidation
or reorganization, the holders of the then-outstanding securities entitled to
vote generally in the election of directors (“Voting Stock”) of the Corporation
immediately prior to such merger, consolidation or reorganization hold or
beneficially own less than 51% of the combined voting power of the Voting Stock
of the surviving corporation or other legal person (or the ultimate parent
entity of such surviving corporation or other legal person to the extent such
surviving corporation or other legal person is a wholly owned subsidiary,
directly or indirectly, of such parent entity) immediately following such
merger, consolidation or reorganization;

(y) the Corporation sells or otherwise transfers all or substantially all of its
assets to another corporation or other legal person, and as a result of such
sale or transfer,

 

2



--------------------------------------------------------------------------------

the holders of the Voting Stock of the Corporation immediately prior to such
sale or transfer hold or beneficially own less than 51% of the combined voting
power of the Voting Stock of the purchasing or transferee corporation or other
legal person (or the ultimate parent entity of such purchasing or transferee
corporation or other legal person to the extent such purchasing or transferee
corporation or other legal person is a wholly owned subsidiary, directly or
indirectly, of such parent entity) as a result of such sale or transfer; or

(z) the controlling stockholders of the Corporation sell or otherwise transfer,
directly or indirectly, 51% or more of the Voting Stock of the Corporation to
any person (as that term is used in Section 13(d)(3) or Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) who becomes
the beneficial owner (as that term is defined under Rule 13d-3 (or any successor
rule or regulation promulgated under the Exchange Act)) of such Voting Stock.

4. Forfeiture of Restricted Stock. Subject to Section 3(b), and except as the
Board may determine on a case-by-case basis, any shares of Restricted Stock that
have not theretofore become nonforfeitable will be forfeited if the Grantee
ceases to be continuously employed by the Corporation or a Subsidiary. In the
event of a termination of the Grantee’s employment for Cause, all shares of
Restricted Stock on which the restrictions described in Section 2 have not
lapsed will be forfeited. In the event of a forfeiture, the certificate(s)
representing the shares of Restricted Stock will be cancelled.

5. Corporation’s Repurchase Right.

(a) Subject to the terms of this Section 5, upon the occurrence of any
Repurchase Event, the Corporation will have the right to repurchase all or any
shares of Common Stock issued as Restricted Stock (the “Shares”). The repurchase
right may be exercised by the Corporation at any time following the date of a
Repurchase Event by giving the holder of the Shares written notice of the
Corporation’s intention to exercise such right[; provided, however, that the
Corporation may not exercise such repurchase right until the holder has held the
Shares for at least 183 days]. The purchase price per share will be the Market
Value Per Share on the date of such notice; provided, however, that if the
Grantee’s employment with the Corporation is terminated for Cause, the purchase
price per share will be the lesser of the Market Value Per Share on the date of
such notice or the purchase price per share paid by the Grantee.

(b) Within 30 days following the date of delivery by the Corporation of a
written notice of its election to exercise its repurchase right pursuant to this
Section 5, the Corporation will pay to the Grantee or other holder of the Shares
the full amount of the purchase price in cash, and the Grantee or holder will
deliver to the Corporation the stock certificate or certificates representing
the Shares being purchased, duly endorsed and free and clear of any and all
liens, charges and encumbrances.

(c) If any change in the Common Stock of the Corporation occurs as a result of
any transaction or event described in Section 8 of the Plan, the restrictions
contained in this Section 5 will apply with equal force to additional and/or
substitute securities, if any, received by the Grantee in exchange for, or by
virtue of his or her ownership of, Shares.

 

3



--------------------------------------------------------------------------------

(d) If the Grantee or holder fails or refuses to deliver on a timely basis duly
endorsed certificates representing Shares purchased by the Corporation pursuant
to this Section 5, the Corporation will have the right to deposit the purchase
price for such Shares in a special account with any bank or trust company,
giving notice of such deposit to the Grantee or holder, whereupon (i) such
Shares will be deemed to have been purchased by the Corporation and (ii) the
Corporation shall make an appropriate notation on its books and records
reflecting such repurchase and may place stop-transfer or similar instructions
with respect to such Shares with any transfer agent for the Common Stock. All
such monies will be held by the bank or trust company for the benefit of the
Grantee or holder. All monies deposited with the bank or trust company but
remaining unclaimed for two years after the date of deposit will be repaid by
the bank or trust company to the Corporation on demand and become general funds
of the Corporation, and the Grantee or holder will thereafter look only to the
Corporation for payment.

(e) The repurchase right of the Corporation set forth above will remain in
effect until the closing of a Public Offering, and will be binding upon any
transferee of Shares. The Corporation may place a legend on any certificate for
Shares delivered to the Grantee reflecting the repurchase rights provided in the
Plan.

6. Dividend, Voting and Other Rights. Except as otherwise provided herein, the
Grantee will have all of the rights of a stockholder with respect to the shares
of Restricted Stock, including the right to vote such shares and receive any
dividends that may be paid thereon; provided, however, that any additional
shares of Common Stock or other securities that the Grantee may become entitled
to receive pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Corporation will be subject to the
same restrictions as the shares of Restricted Stock.

7. Retention of Stock Certificate(s) by the Corporation. The certificate(s)
representing the Restricted Stock will be held in custody by the Corporation.

8. No Employment Contract. Nothing contained in this Agreement will confer upon
the Grantee any right to become or remain in the service or employ of the
Corporation or any Subsidiary, nor limit or affect in any manner the right of
the Corporation or any Subsidiary to terminate the service or employment or
adjust the compensation of the Grantee.

9. Taxes and Withholding. To the extent that the Corporation is required to
withhold any federal, state, local or foreign taxes in connection with the
issuance or vesting of any restricted or nonrestricted shares of Common Stock or
other securities pursuant to this Agreement, and the amounts payable to the
Corporation for such withholding are insufficient, it will be a condition to the
issuance or vesting of the shares, as the case may be, that the Grantee pay such
taxes or make provisions that are satisfactory to the Corporation for the
payment thereof. In addition, if permitted by the Committee, the Grantee may
elect to satisfy all or any part of any such withholding obligation by
surrendering to the Corporation a portion of the nonforfeitable shares of Common
Stock that are issued or transferred to the Grantee hereunder, and the shares so
surrendered by the Grantee will be credited against any such withholding
obligation at the Market Value Per Share on the date of such surrender.

 

4



--------------------------------------------------------------------------------

10. Compliance with Law. The Corporation will make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Corporation will not
be obligated to issue any restricted or nonrestricted shares of Common Stock or
other securities pursuant to this Agreement if the issuance thereof would result
in a violation of any such law.

11. Amendments. Any amendment to the Plan will be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment will adversely affect the rights of the Grantee under
this Agreement without the Grantee’s consent.

12. Severability. In the event that one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.

13. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan will govern. The Committee, acting pursuant to
the Plan, as constituted from time to time, will, except as expressly provided
otherwise herein, have the right to determine any questions that arise in
connection with this Agreement.

14. Governing Law. The interpretation, performance, and enforcement of this
Agreement will be governed by the laws of the State of Delaware, but without
giving effect to the principles of conflicts of law of the State of Delaware.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

This Agreement is executed by the Corporation as of the day and year first above
written.

 

ENERGY PARTNERS, LTD.

By:

 

 

Name:

 

Title:

 

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the shares of Restricted Stock
or other securities covered hereby, subject to the terms and conditions of the
Plan and the terms and conditions hereinabove set forth.

 

 

[Name of Grantee]

Date:

 

 

[SIGNATURE PAGE TO [NAME OF GRANTEE] RESTRICTED STOCK AGREEMENT]